Citation Nr: 0004642	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-06 903	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for residuals of 
frostbite of the feet.

5.  Entitlement to service connection for residuals of 
dysentery and leptospirosis.

6.  Entitlement to service connection for residuals of a left 
ankle sprain.

7.  Entitlement to an initial evaluation in excess of 40 
percent for chronic low back pain with degenerative 
arthritis.

8.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left acromial 
clavicular joint.

9.  Entitlement to an initial compensable evaluation for 
residuals of a right ankle sprain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and doctor


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from January 1981 to April 
1994.

In a March 1995 rating action, service connection for 
perforated tympanic membranes, residuals of leptospirosis and 
dysentery, and residuals of ankle sprains were denied.  The 
rating action also noted that a denial was in order for the 
claimed bilateral knee disorder, varicose veins, tinnitus, 
and residuals of a cold injury of the feet because the 
veteran failed to appear for a scheduled VA examination.  
Service connection for chronic low back pain with x-ray 
evidence of disc space narrowing and degenerative arthritis 
of the left acromioclavicular joint were granted and 
separately rated as 10 percent disabling, effective May 1, 
1994.  The veteran thereafter disagreed with the denials of 
service connection and with the rating evaluations assigned.  

In January 1997, service connection was granted for tinnitus, 
rated as 10 percent disabling; bilateral tympanic membranes, 
rated as noncompensably disabling; residuals of a chronic 
sprain of the right ankle, rated as noncompensably disabling; 
and the low back disability evaluation was increased from 10 
to 20 percent.  Each rating became effective May 1, 1994.  
The 10 percent evaluation assigned to the left shoulder 
disorder as well as the denials associated with the service-
connection claims, unless otherwise indicated, were confirmed 
and continued.  In January 1997 a statement of the case was 
issued to the veteran and he then perfected a timely appeal.

Regarding the claims of entitlement to an increased 
evaluation for tinnitus and right ear hearing loss, the 
veteran withdrew his substantive appeal at his personal 
hearing in April 1997.  See Hearing Transcript (T.) pp. 3, 6, 
and 7; see also 38 U.S.C.A. § 7105(d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204 (1999).  Regarding an increased 
rating for perforated tympanic membranes, because the VA 
Schedule for Rating Disabilities (Rating Schedule) does not 
allow for a rating in excess of zero percent, see 
38 C.F.R. § 4.87, Diagnostic Code 6211 (1999), no further 
action in this regard is warranted.  See generally AB v. 
Brown, 6 Vet. App. 35 (1993).

Regarding the low back disability, arthritis of the left 
acromial clavicular joint, and right ankle sprain, because 
ratings in excess of 40 percent, 10 percent, and zero 
percent, respectively, are possible for those disabilities, 
they remain on appeal in accordance with Shipwash v. Brown, 
8 Vet. App. 218 (1995); see also AB v. Brown, 6 Vet. App. 35.

Thus, the issues on appeal are as stated on the title page.



FINDINGS OF FACT

1.  The medical evidence fails to show that the veteran 
currently has a right shoulder disability, bilateral knee 
disability, varicose veins, or experiences any residuals from 
frostbite of the feet, dysentery and leptospirosis, and a 
left ankle sprain.

2.  Regarding the increased rating claims, evidence necessary 
for an equitable disposition of the veteran's appeals has 
been obtained.  The duty to assist has been fulfilled.

3.  The veteran's low back pain with disc disease and 
degenerative arthritis is manifested by flexion to 70 degrees 
with extension to 10 degrees and lateral tilt to 20 degrees, 
bilaterally.  Pain with radiation into the right lower 
extremity is present.  The disability is productive of no 
more than severe impairment.

4.  The veteran's degenerative arthritis of the left acromial 
clavicular joint is manifested by pain with the circumference 
of the right biceps and forearm measuring larger than the 
left.  Range of motion is full with equal and deep tendon 
reflexes and strength and without crepitation and tenderness.  
The disability is not productive of moderate impairment.

5.  The veteran's right ankle sprain is asymptomatic.  Range 
of motion is normal, reflexes and strength are equal, and no 
medial or lateral laxity of the joint are noted.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).

2.  The claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).

3.  The claim of entitlement to service connection for 
varicose veins is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159(a) (1999).

4.  The claim of entitlement to service connection for 
residuals of frostbite of the feet is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) 
(1999).

5.  The claim of entitlement to service connection for 
residuals of dysentery and leptospirosis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159(a) (1999).

6.  The claim of entitlement to service connection for 
residuals of a left ankle sprain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) 
(1999).

7.  The schedular criteria for entitlement to an initial 
evaluation in excess of 40 percent for chronic low back pain 
with degenerative disc disease and disc space narrowing are 
not met.  38 U.S.C.A. §§ 5107, 1155 (West 1991); 38 C.F.R. 
§§ 4.3, 4.71, Diagnostic Code 5293 (1999).

8.  The schedular criteria for entitlement to an initial 
evaluation in excess of 10 percent for degenerative arthritis 
of the left acromial clavicular joint are not met.  
38 U.S.C.A. §§ 5107, 1155 (West 1991); 38 C.F.R. §§ 4.3, 
4.71, Diagnostic Codes 5003-5203 (1999).

9.  The schedular criteria for entitlement to an initial 
compensable evaluation for residuals of a right ankle sprain 
are not met.  38 U.S.C.A. §§ 5107, 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.71, Diagnostic Code 5271 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran asserts that his right shoulder disorder, 
bilateral knee disorder, left ankle disorder, and varicose 
veins were incurred in service.  While in service he 
performed many jumps as a paratrooper and he contends that 
these disorders were sustained as a result of trauma incurred 
during those events.  In spite of the foregoing, review of 
the medical evidence shows that the veteran's claims are not 
well grounded.  In this case, the medical evidence fails to 
show that the veteran currently has any of the aforementioned 
disabilities or that he currently experiences any residuals 
therefrom.

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may also be granted for a chronic disease, 
including arthritis, if manifest to a compensable degree or 
more within one year from the date of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  The 
regulations state that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1999).

A well-grounded claim generally requires: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of occurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  The 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under Section 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Id.

Where the determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required to render a claim well-grounded.  Caluza, 7 Vet. 
App. at 506.  In determining whether a claim is well 
grounded, the evidence in support of the claim is presumed 
truthful.  Robinette v. Brown, 8 Vet. App. 69, 74-75 (1995).

Right shoulder

The veteran argues that in 1986 he dislocated his right 
shoulder during a jumping incident and received treatment.  
He also maintains that he continues to have pain of the right 
shoulder.  See T. at p. 28.  However, review of the evidence 
shows that the veteran's claim is not well grounded.  The 
evidence fails to show that the veteran currently has a 
medically-identified disability of the right shoulder.  Where 
there is no evidence of, or allegation of, current disability 
associated with events in service, the claim is not well 
grounded.  Degmetich v. Brown, 8 Vet. App. 208, 209 (1995); 
Caluza v. Brown, 7 Vet. App. 498; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (there can be no valid claim "in 
the absence of proof of a present disability"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case, the service medical records, including the 
discharge examination report dated in May and June 1991 are 
silent with regard to a right shoulder injury.  On VA 
examination in October 1996, findings associated with the 
right shoulder were normal.  Although VA outpatient treatment 
reports dated in March 1997 document complaints of bilateral 
shoulder pain and while reaching back on VA examination and 
in May 1997 the veteran complained of pain, clinical findings 
remained normal as on examination in May the veteran had full 
range of motion and the assessment was complaints of arms 
falling asleep with history of degenerative joint disease and 
carpal tunnel syndrome without physical examination findings.  
In addition to the foregoing, in February 1998, it was noted 
that physical examination as well as x-ray findings of the 
right shoulder were normal.  

Based on the foregoing, the medical evidence fails to show a 
present existing disability that was acquired in service or 
during the presumptive period and, therefore, he does not 
have a valid claim and his testimony and assertions presented 
on appeal are insufficient to render his claim valid.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Bilateral knee disorder

The veteran also asserts that his bilateral knee disorders 
occurred as a result of jumping while in service.  At his 
personal hearing in April 1997, the veteran testified that 
while in service he performed over 100 jumps and that the 
service medical records contain a record of a right knee 
disorder and note that in 1982 he strained his left knee, 
quadriceps and hamstrings.  The veteran added that as a 
result of these injuries he experiences pain and grating of 
the knees and has bilateral chondromalacia.  Review of the 
medical evidence, however, fails to show that the veteran 
currently has a bilateral knee disability.  Thus, the claim 
is not well grounded.  

The medical evidence fails to show that the veteran incurred 
a knee disability while in service or currently has a knee 
disability as a result of any in-service events.  Although 
the November 1980 entrance examination report notes that in 
1971 a needle was removed from the region of left knee and 
the veteran had 4-inch scar, it also notes that no deformity 
or disability was shown.  A Report of Medical examination in 
March 1983 contains a notation of a 4-inch scar of the left 
knee.  However, on examination in February 1988, the examiner 
documented a well-healed left knee scar and clinical 
evaluation was checked as normal.  On discharge examination 
in May and June 1991, a 7-centimeter scar of the left knee 
medial aspect was documented, but again clinical evaluation 
of the knees was normal.  

On VA examination in October 1996 the veteran recalled 
sustaining a contusion and hyperextension of the knees and 
complained of weakness and pain.  The impression was 
subpatellar chondromalacia bilaterally with probable early 
meniscal erosion.  However, on VA examination in February 
1998, findings were normal except for symmetrical narrowing 
of the medial and lateral cartilage spaces, cystic formation 
over the anterior tibial tubercle, bilaterally, and some 
irregularity over the distal lateral condyle, bilaterally.  
No significant osteophytes or sclerosis was noted and x-rays 
were essentially within normal limits.  After examining the 
veteran and reviewing the evidence of record, the examiner 
stated that the veteran had had a diagnosis of bilateral 
chondromalacia patellae made in his medical record years ago 
but he could not confirm that on examination.  The examiner 
added there may be some fairly symmetrical, generalized 
degeneration of articular cartilage in the femoral-tibial 
joint as evinced by the narrowing of the femoral tibial 
space, but this could be normal for the veteran.  

The Board points out that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  The regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ." 38 C.F.R. § 4.1 (1998); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Thus, even when 
assuming without conceding that the veteran has abnormal 
generalized degeneration of articular cartilage in the 
femoral-tibial joint as evinced by the narrowing of the 
femoral tibial space, under these criteria, "disability" 
for VA compensation benefit purposes is not shown to be 
present.  As previously noted, in the absence of a current 
disability the veteran's claim is not well grounded.  

The Board also acknowledges that at the personal hearing in 
April 1997, the veteran's doctor, Dr. F., testified that knee 
disorders are common for paratroopers because of the 
tremendous impact incurred during jumps.  T. pp. 24-26.  In 
this matter the Board does not dispute the veracity of the 
physician's testimony, nor does it dispute the veteran's 
assertions that he had knee trauma after jumping.  However, 
the Board concludes that the medical evidence fails to show 
that the veteran currently has a bilateral knee disability.  
It is also noted that during the hearing the physician did 
not state that he examined the veteran and found a disability 
of the knees.  Instead, Dr. F. testified that knee 
disabilities were common for paratroopers and described how 
the disorders developed.  The current medical evidence fails 
to show that the veteran has a bilateral knee disability and 
he, the veteran, is not competent to render such a medical 
opinion.  Again, after reviewing the evidence and examining 
the veteran in February 1998, the examiner concluded that 
although a diagnosis of bilateral chondromalacia patellae was 
made in his medical record years ago, he could not confirm 
that on examination.  Thus, the veteran's claim is not well 
grounded.  Degmetich, Caluza, Brammer, and Rabideau, all 
supra.

Varicose Veins

The veteran's claim of entitlement to service connection for 
varicose veins is not well grounded as well.  There is no 
medical evidence showing that a diagnosis of varicose veins 
has been made.  The service medical records are devoid of any 
complaints of or findings associated with varicose veins.  In 
fact, those records merely show that the veteran complained 
of possible shin splints in April 1983.  Not one of the 
veteran's post-service VA examination reports or outpatient 
treatment reports references varicose veins.  Except for the 
veteran's complaints made on appeal, there is no medical 
evidence showing that he currently has varicose veins; thus, 
the claim is not well grounded.  Degmetich, Caluza, Brammer, 
and Rabideau, all supra.

Frostbite of the feet

The claim of entitlement to service connection for residuals 
of frostbite is also not well grounded.  Here, the veteran 
asserts that while in service he sustained frostbite of the 
feet and since that time, he has experienced pain and 
numbness of the toes.  See generally T. at 16-18.  The 
veteran's spouse also attested to the veteran's difficulties 
involving his toes.  Id.  At the outset the Board 
acknowledges that service medical records show complaints of 
possible frostbite in February 1983 and at that time, the 
assessment was questionable frostbite.  The service medical 
records also show complaints of pain of the right foot with 
reduced movement pronation in August 1984 and that in May 
1988 the veteran gave a history of frostbite in 1983 and 
complained of numbness and pain of the feet after returning 
from Alaska.  Clinical entries at that time noted bilateral 
numbness and pain with normal physical findings and the 
assessment was possible post-cold exposure.  

Nevertheless, on discharge examination in May and June 1991, 
clinical evaluation of the feet was checked as normal and no 
diagnosis of residuals of frostbite injuries was rendered.  
Additionally, on VA examination in October 1996 the veteran 
stated that he incurred frostbite of the feet in Alaska, but 
examination demonstrated normal toes bilaterally without loss 
secondary to frostbite.  X-rays of the feet were normal as 
well.  The impression was history of frostbite of the toes.  
Finally, although the veteran continued to complain of 
numbness of the toes, on examinations in May  1997 and 
February 1998, no disability was demonstrated.  In May 1997, 
the assessment was complaint of numbness of toes without 
objective findings and in February 1998 the examiner stated 
that there was no evidence of significant foot disability at 
this time.  The veteran had a confirmed history of frostbite 
although no evidence of disability was present.  

The Board also notes that at the hearing held in April 1997, 
Dr. F. merely stated that frostbite was a serious disorder 
and that it will remain with the veteran for the rest of his 
life.  He then stated that persons with frostbite would 
become progressively intolerant and that there was no 
treatment for the disorder.  Again, the doctor did not 
indicate that he had examined the veteran and found him to 
have residuals of frostbite of the feet.  No medical 
documentation from Dr. F. is of record either.  Given the 
foregoing, the Board concludes that the claim is not well 
grounded.  

Here, the veteran seeks to well ground his claim upon the 
fact that he complained of frostbite of the feet with pain 
and numbness during service and upon his allegations of 
currently experiencing pain and numbness of the feet; 
however, that is not enough under 38 U.S.C.A. § 5107(a).  See 
Chelte v. Brown, 10 Vet. App. 268, 271; Caluza, supra.  In 
order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis).  Caluza, 7 Vet. App. 498.  Here no such evidence 
has been presented.

Left ankle sprain

The claim of entitlement to service connection for residuals 
of a left ankle sprain is not well grounded.  Although the 
Board is cognizant of the veteran's testimony, which 
maintains that he incurred an ankle disability as a 
paratrooper and that the Dr. F. testified that ankle 
disabilities are common with the type of impact the veteran 
incurred during service, the medical evidence, nevertheless, 
does not show that the veteran currently has a left ankle 
disability.  In this case the service medical records do not 
reference a left ankle injury and on VA examinations in 
October 1996 and February 1998, clinical and laboratory 
findings were normal.  In 1998, the examiner stated that 
there was no evidence of a left ankle disability.  
Accordingly, the veteran's claim is not well grounded.  
Degmetich, Caluza, Brammer, and Rabideau, all supra.

Dysentery and leptospirosis

At his personal hearing in April 1997, the veteran testified 
that his dysentery occurs in conjunction with his residuals 
of leptospirosis.  The veteran testified that he contracted 
leptospirosis in Panama and thereafter received treatment.  
However, since service he has had dysentery and swelling 
hemorrhoids.  T. at pp. 7-8.  The veteran's wife also 
attested to his difficulties.  Additionally, during the 
hearing, Dr. F. testified that leptospirosis was a parasitic 
infection, but as far as he knew there was no cure.  The 
disease infected the liver and caused recurring episodes of 
uncontrollable diarrhea, etc.  T. at p. 21.

The service medical records show that in November 1982 the 
veteran was hospitalized and treated for leptospirosis and 
received follow-up treatment in December 1982.  In February 
1984 he also complained of nausea and vomiting, but at that 
time the assessments were gastroenteritis and viral 
gastritis.  However, the August 1980 and October 1984 Reports 
of Medical History show that the veteran denied stomach, 
liver, or intestinal trouble, and kidney stone or blood in 
urine although on the August 1985 and February 1988 reports, 
it was noted that he had an adverse reaction to serum, drug, 
or medicine, and was hospitalized for leptospirosis in 1982.  

During VA examination in October 1996 the veteran also 
recalled contracting leptospirosis in service whereafter he 
was hospitalized in 1982.  He complained of intermittent 
dysentery, etiology unknown, and abdominal pain when under 
stress.  Nonetheless, clinical findings associated with the 
abdomen, liver, kidney and spleen were normal.  The 
impressions were history of leptospirosis infection treated 
with no evidence of recurrence and intermittent diarrhea of 
undetermined etiology but none present upon getting out of 
service.  Further on VA examination in May 1997, the 
assessment was complaint of diarrhea but not consistent with 
leptospirosis.  

Given the foregoing, the medical evidence shows that the 
veteran's claims of entitlement to service connection for 
leptospirosis and dysentery are not well grounded.  The 
evidence does not show that the veteran's in-service bout 
with leptospirosis resulted in any chronic disability or that 
he currently experiences any residuals therefrom.  In fact, 
on VA examination in February 1998, the examiner found that 
the veteran's complaints were not consistent with the 
disease.  It is also noted that although the veteran argues 
that his dysentery is related to the in-service episode of 
leptospirosis, his claim remains not well grounded.  The 
provisions of Section 3.310 are inapplicable because service 
connection for leptospirosis has not been established.  
38 C.F.R. § 3.310 (1999).  Section mandates that a service-
connection disability causes a non-service-connected 
disability.  Here service connection for either disability is 
not in effect.  Thus, the veteran's claim is not well 
grounded.  



Additional Matters

As discussed above, the veteran's claims are not well 
grounded.  That is, the veteran has failed to submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are plausible.  See 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the veteran fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Morton v. West, 
12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464 (Fed. 
Cir. 1997); Grottveit, supra; 38 C.F.R. § 3.159(a).  

The Board also notes that the VA has advised the veteran of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995); Beausoleil 
v. Brown, 8 Vet. App. 459 (1996).  Furthermore, the record 
does not indicate the existence of any outstanding medical 
reports which, if obtained, would render his claims well-
grounded.  Accordingly, the facts and circumstances of this 
case are such that no further action is warranted.  Epps v. 
Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  The claims are 
denied.


Increased Ratings

In March 1995 and January 1997 rating actions, the veteran 
was awarded service connection for lower back, right 
shoulder, and right ankle disabilities and he appealed those 
original ratings.  Accordingly, the claims continue to remain 
open and well grounded as long as the Rating Schedule 
provides for higher ratings, respectively.  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995); see also AB v. Brown, 
6 Vet. App. 35 (1993).  Thus, VA has a duty to assist the 
veteran in the development of evidence pertinent to his 
claim.  Review of the record indicates that the duty to 
assist has been fulfilled.  38 U.S.C.A. § 5107(a).  The 
evidence contains the veteran's April 1997 hearing transcript 
and most recent VA examination which was conducted in 
February 1998.  The veteran's service medical records as well 
as prior VA examination and outpatient treatment reports are 
also of record.

Disability evaluations are determined by the application of 
the Rating Schedule which is based on average impairment of 
earning capacity. Different diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4.  

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10 (1999).  The elements 
to be considered primarily include the reduction in the 
joint's normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. § 4.40.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(1999).

Chronic low back pain with degenerative disc disease and disc 
space narrowing

After reviewing the evidence associated with the veteran's 
low back disorder, the Board finds that the veteran's 
disability more nearly approximates the criteria reflecting 
the currently-assigned 40 percent rating.  Thus entitlement 
to an increased rating is not warranted.  The veteran's 
disability has been evaluated under Diagnostic Codes 5003 in 
conjunction with 5293.  Diagnostic Code 5003 states that 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 
20 percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5293 provides that severe intervertebral disc 
syndrome with recurring attacks and intermittent relief is 
rated 40 percent and pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief is rated 
at 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Here, the record shows that from the date of the veteran's 
application for service connection to the most recent 
examination report, February 1998, the disability has been 
productive of more than severe intervertebral disc syndrome.  
The evidence consists of service medical records showing that 
the veteran received treatment for complaints of low back 
pain and that a report of an x-ray study reflected mild disc 
space narrowing at the L5-S1 level.  

Although on VA examination in October 1996 the veteran 
complained of low back pain with spasms, numbness of the 
legs, and intermittent pain radiating to the right side and 
stated that although he could walk and hunt he was "down" 
several days thereafter because of pain and numbness 
radiating to the legs, evaluation of the back did not show 
that the low back disability was productive of pronounced 
intervertebral disc syndrome.  Clinical findings revealed 
that the veteran's gait was heel-to-toe and he could walk 
forward and backward on his heels and toes.  Tenderness to 
percussion over the L4-5, L5-S1 area and especially with 
bending was elicited, but, in the standing position, flexion 
was over 90 degrees with extension greater than 20 degrees, 
rotation to 90 degrees bilaterally, and bilateral bending 
greater than 15 degrees with pain of the lower part of the 
lumbar spine along the paravertebral muscle spasm.  
Complaints of pain radiating out toward his hips were also 
noted.  When sitting, flexion was to 90 degrees with 
extension to 20 degrees, rotation to 80 degrees, bilaterally, 
and bending to greater than 15 degrees, bilaterally.  
Clinical findings also showed that even though spasm and pain 
radiating to the right hip on bending was noted, straight leg 
raising of the right leg was to 80 degrees and passively to 
85 degrees without pain.  Lasegue test for the right leg on 
internal and external rotation was mildly positive whereas 
the left leg was negative.  Hoover's test was negative.  
Additionally, the veteran could bring his knees up to the 
chest and then straighten them out and hold them six inches 
above the table with downward pressure or rocking sensation 
although this gave him pain of the low back.  Nonetheless, 
deep tendon reflexes were intact and equal, bilaterally and 
the veteran had no loss of sensation.  X-rays showed mild L5-
S1 degenerative disc disease.  The impression was of a 
compression injury with probable early degenerative joint 
disease of the lumbosacral spine.

VA outpatient treatment reports dated from June 1994 to March 
1997 merely show treatment for low back pain and that the 
veteran was advised to participate in physical therapy.  
During this time the diagnoses included degenerative disc 
disease.  Specifically, the reports show that in June 1996, 
the veteran complained of chronic low back pain with 
radiation.  He complained of weakness of the right leg and 
stated that he dragged it occasionally and that he 
experienced increased pain on prolonged standing.  The 
impression was of low back pain.

Evidence of pronounced intervertebral disc disease was not 
demonstrated on VA examination in May 1997 either.  At that 
time, clinical evaluation showed full range of motion of the 
back with some complaints of pain.  Flexion was at 90 
degrees.  Straight leg raising was borderline positive on the 
right side with pain to the right hip and thigh area and the 
right calf measured 37-centimeters whereas the left calf 
measured 39-centimeters.  A magnetic resonance imaging (MRI) 
showed moderate central and left-sided L5-S1 level hard 
disc/osteophyte complex which moderately encroached upon the 
thecal sac and lies in close associated to the exiting left 
nerve root.  The neural foramen was moderately encroached 
upon, bilaterally.  The assessment was increased low back 
pain with possible neuropathy and borderline posterior right 
straight leg raising.

On VA examination in February 1998, physical examination 
demonstrated flexion to 70 degrees with extension to 10 
degrees and lateral tilt to 20 degrees, bilaterally.  The 
veteran complained of lumbosacral pain with radiation into 
the right posterior hip associated with flexion and stated 
that pain occurred during prolonged standing.  The 
circumference of the right calf was 3/4 of an inch smaller than 
the left calf.  The examiner stated that this indicated 
probable pathologic atrophy since the veteran was right 
handed.  X-rays were normal except for degenerative arthritic 
changes about the L5-S1 facet joints, more to the right than 
to the left, and chronic degenerative disc disease of L5-S1.  
After examination, the examiner stated that the veteran had 
fairly significant degenerative disc disease at L5-S1 with 
right hip radiation.  This may have been referred pain from 
the obvious degenerative arthritis at the right L5-S1 facet 
joint.  The veteran also had pain of the lumbosacral area 
with radiation into the right posterior hip.  However, there 
was very little spasm or limitation of motion.

VA outpatient treatment reports show that in May 1998 an x-
ray study revealed discogenic and spondylitic changes 
principally at the L5-S1 level, essentially unchanged from 
the comparison examination in October 1996.  Also of record 
is a December 1998 electromyograph (EMG) and nerve conduction 
study (NCS).  The report shows normal EMG of right lower 
extremity muscles, including hip girdle and lumbar 
paraspinals; normal nerve conduction studies of right lower 
extremity and normal motor nerve conduction study for the 
right posteriori tibial nerve.  The report also notes that 
borderline peroneal motor conduction study with respect of 
the amplitude of the compound muscle action potention and 
conduction velocity with distal motor latency were near the 
upper limit of normal.  Focal slowing of the peroneal nerve 
could not be demonstrated at the fibular head and as noted 
above, the peroneal sensory study was normal.  A reproducible 
peroneal F wave response was not elicited and although 
individually the changes were borderline and of uncertain 
significance, taken together they could potentially indicate, 
perhaps, a L5 nerve root lesion which was too mild to be 
reflected in the EMG study.  

Based on the foregoing clinical data, the medical evidence 
shows that the veteran's level of impairment is adequately 
contemplated by the currently assigned 40 percent evaluation.  
Although the veteran experiences low back pain with radiation 
to the right lower extremity as well as occasional numbness 
and muscle spasm, the medical evidence does not show that the 
veteran's disability is productive of persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc.  By his own admission and confirmed clinical findings, 
the veteran's low back pain with radiation is intermittent.  
Again, in 1996 and 1997, Lasegue test was mildly positive on 
the left while negative on the right and Hoover's test was 
negative.  Deep tendon reflexes were intact and equal and the 
veteran had no loss of sensation.  Although pain with 
radiation was present, the examiner added that examination 
revealed very little spasm and limitation of motion.  
Further, in December 1998, EMG and NCS test results were 
essentially normal.  In light of the foregoing, the Board 
finds that the veteran's low back disability with 
degenerative disc disease is productive of no more than 
severe intervertebral disc syndrome and as such, entitlement 
to an increased evaluation is not warranted.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5293.

Because Diagnostic Code 5293 is predicated on a loss of range 
of motion and limitation of motion, 38 C.F.R. §§ 4.40 and 
4.45 are applicable in this case.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); see also VAOPGCPREC 36-97 (December 
12, 1997).  In this regard, the Board acknowledges the 
veteran's complaints of and positive findings of back pain 
with radiation and numbness of the lower right extremity.  
However, even though there are positive findings of pain with 
radiation and slight limitation of motion, the record fails 
to show that an increase in excess of 40 percent in this 
respect is warranted.  As discussed above, the veteran's 
disability picture more nearly approximates the criteria 
required for a 40 percent evaluation.  That is, his 
disability is productive of no more than severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Further, there is no evidence of 
additional functional loss or limitation of motion due to 
pain on use.  Evidence of pronounced neurological dysfunction 
or demonstrable atrophy is not present.  The circumference of 
the right calf is 3/4 of an inch smaller than the left calf and 
motor strength and deep tendon reflexes of the lower 
extremities are normal.  Also EMG and NSC studies conducted 
in December 1998 are essentially normal.  The Board also 
notes that evidence of excessive fatigability and 
incoordination is not present.  Moreover, the veteran's 
limitation of motion is slight and he has very little spasm.  
Thus, in this respect, entitlement to an increased evaluation 
in excess of 40 percent is not warranted.  Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); VAOPGCPREC 9-98 (August 14, 
1998); DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.

The Board also notes that the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5294, and 5295 (1999) have 
been reviewed, but because those provisions do not provide 
for an evaluation higher than 40 percent, which is already in 
effect, additional consideration in this regard is not 
warranted.  Id.  Given the foregoing, the preponderance of 
the evidence is against the veteran's claim and is not in 
equipoise.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5293.

Degenerative arthritis of the left acromial clavicular joint

The veteran also seeks entitlement to an increased evaluation 
in excess of 10 percent for his left shoulder disability.  In 
March 1995, after reviewing the veteran's service medical 
records and October 1996 VA examination report, the RO rated 
the disorder at 10 percent under Diagnostic Code 5003-5203.  
That rating remains in effect. 

Following a review of the evidence of record, the Board 
concludes that the veteran's left shoulder disability is 
appropriately rated as 10 percent disabling.  Thus, 
entitlement to an initial rating in excess of 10 percent is 
not warranted.  As previously noted, Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  In the absence of limitation of motion, a 
10 percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned when there is 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Diagnostic codes involving the shoulder of the minor 
extremity require, at a minimum, associated malunion of the 
clavicle or scapula, which warrants a 10 percent evaluation, 
or associated malunion of the humerus causing moderate 
deformity, or limitation of motion of the arm at the shoulder 
level, each of which warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 5203.

In this case, the medical evidence fails to show that the 
veteran's left shoulder disability, by history or currently, 
warrants an increased rating in excess of 10 percent.  On VA 
examination in October 1996, physical examination showed that 
the left acromioclavicular joint was stable without any 
demonstrable abnormality.  Additionally, the veteran had 
extension or abduction to 180 degrees and could easily put 
his left hand behind his back up to the thoracic vertebral 
level and cross easily to the right shoulder.  See 38 C.F.R. 
§ 4.71, Plate I.  Findings only reflected that when moving 
rapidly upwards and downwards, crepitus and slight pain over 
the left acromioclavicular joint with possible arthritic 
degeneration occurring.  It is also noted that x-rays of 
acromioclavicular joint series were negative.  The impression 
was acromioclavicular joint early arthritic degeneration.

The evidence also shows that on VA examination in May 1997 
the veteran had full range of motion of the shoulder with 
complaints of pain upon reaching backward.  Nevertheless, 
grip strength was intact and even though the veteran 
complained of some ill-defined loss of pain sensation of the 
right forearm, strength of the arms was intact.  

Thereafter, in February 1998, physical examination showed 
normal active and passive range of motion of the shoulders, 
elbows, wrists, and fingers.  See 38 C.F.R. § 4.71, Plate I.  
Although circumference of the right biceps and right forearm 
measured 1/2 of an inch larger on the left and the veteran 
complained of poorly-localized pain about the left shoulder 
and left pectoralis muscle, deep tendon reflexes at the 
biceps, triceps and radius were 2/5 and equal, and marked 
tenderness to palpation and swelling were not present.  
Findings also did not reveal subpatellar crepitation of 
either shoulder on range of motion, pain with compression 
over the acromioclavicular joints, or tenderness over the 
long head of biceps tendon, bilaterally.  The veteran could 
initiate shoulder abduction without pain or weakness and 
shoulder abduction strength, and elbow flexion/extension and 
handgrip strength were strong and equal, bilaterally.  X-rays 
of the left shoulder showed slight sclerosis over the 
acromial component of the left acromioclavicular joint, which 
was compatible with degenerative arthritis of the left 
acromioclavicular joint.  There was no evidence of arthritis 
or any other abnormal findings of the shoulder joint itself.  
After examination, the examiner stated that the records 
indicated a history of injury to the left acromioclavicular 
joint and noted that there was evidence of current arthritic 
changes.  

Given the foregoing, the Board finds that the veteran's 
current left shoulder condition is consistent with the 
10 percent disability rating already in effect and holds that 
entitlement to an increased rating in excess of 10 percent is 
not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5003-5203.

The Board also notes that the mandates of DeLuca have been 
considered.  However, as discussed above, the evidence is 
devoid of any findings showing additional functional loss, 
limitation of motion due to pain on use, weakened movement, 
excessive fatigability, or incoordination, which is not 
adequately compensated by the currently assigned 10 percent 
evaluation.  Thus entitlement to an increased evaluation 
pursuant to DeLuca is not warranted.  DeLuca v. Brown, 8 Vet. 
App. 202; 38 C.F.R.  §§ 4.10, 4.40, 4.45.  Thus, the 
preponderance of the evidence is against the veteran's claim 
and is not in equipoise.  38 C.F.R. §§ 4.3, 4.7, 4.71, 
Diagnostic Code 5003-5203.

Residuals of a right ankle sprain

The veteran also asserts that a compensable rating for his 
residuals of a right ankle sprain is also warranted.  At his 
personal hearing in April 1997, the veteran testified that he 
had instability of the right ankle, along with pain, 
swelling, locking and limitation of extension.  Complaints of 
numbness were also noted.  T. at p. 15.  In this case, the 
Board acknowledges the veteran's complaints; however, the 
medical evidence does not support his assertions. 

The Rating Schedule provides that moderate limitation of 
motion of the ankle warrants a 10 percent evaluation and 
marked limitation of motion of the ankle warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

In this case, the medical evidence fails to show that the 
veteran's right ankle disability is productive of moderate 
limitation of motion.  In fact, on VA examination in October 
1996, the right ankle was normal except for some laxity in 
varus deviation.  X-ray findings were negative.  The 
impression was varus laxity of right ankle with instability.  
Although the veteran complained of pain and weakness at VA 
examination in February 1998, physical examination showed 
dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  
The examiner noted that range of motion was essentially 
normal and reflexes were 2/5 and equal.  He also noted that 
strength on flexion and extension was normal and equal.  
Further there was no evidence of medial or lateral laxity of 
the ankle joint.  The examiner found no evidence of a current 
injury to the right ankle although a history of an ankle 
sprain was noted many years before.  

Although the evidence shows slight limitation of motion, see 
38 C.F.R. § 4.71, Plate II, it does not show that the 
veteran's right ankle is productive of moderate or marked 
limitation of motion of the ankle.  Thus a noncompensable 
evaluation is appropriate.  38 C.F.R. §§ 4.3, 4.7, 
4.31, 4.71a, Diagnostic Code 5271.  

Additionally, the Board has considered the provisions of 
DeLuca.  However, entitlement to an increased evaluation in 
this regard is not warranted.  In spite of the veteran's 
complaints of pain, the evidence shows that his disability is 
productive of no more than slight limitation of motion.  The 
record also is devoid of any findings associated with excess 
fatigability, incoordination, atrophy due to misuse, or other 
neurological findings associated with the right ankle 
disability.  Again, in 1996, functional impairment was no 
more than slight and in 1998 no evidence of impairment was 
demonstrated.  Given the foregoing, the preponderance of the 
evidence is against the veteran's claim and is not in 
equipoise.  38 C.F.R. §§ 4.3, 4.7, 4.71, Diagnostic Code 
5271.   

Additional Matters

As discussed above, the practice known as "staged" ratings 
has been considered with respect to the above-discussed 
increased rating claims.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, after reviewing the evidence presented, 
particularly evidence received from the time of the veteran's 
application to the March 1995 and January 1997 rating 
actions, the Board finds that the veteran's low back 
disability, left shoulder, and right ankle disabilities were 
not shown to be more than 40, 10, and zero percent disabling, 
respectively, during any period when service connection was 
in effect.  Thus, the assignment of staged ratings is not 
indicated with respect to any of the disabilities at issue.  
In conclusion, the preponderance of the evidence is against 
the veteran's claims for an initial rating in excess of their 
respective ratings and is not in equipoise.  Thus the matters 
are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.31, Diagnostic Codes 5293, 5203, 5271.


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for varicose veins is denied.

Service connection for residuals of frostbite of the feet is 
denied.

Service connection for residuals of dysentery and 
leptospirosis is denied.

Service connection for residuals of a left ankle sprain is 
denied.

Entitlement to an initial rating in excess of 40 percent for 
chronic low back pain with disc space narrowing is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the left acromial clavicular joint 
is denied.

Entitlement to an initial compensable rating for residuals of 
a right ankle sprain is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

